Journal Entries (1828-30): Journal 4: (1) Notice of suit ordered published *p. 168; (2) demurrer overruled, rule to plead or answer *p. 217; (3) bill taken as confessed *p. 219; (4) motion to take bill as confessed and for reference to master *p. 275; (5) bill taken as confessed, referred to master *p. 294; (6) decree *p. 348; (7) decree signed *p. 385.
Papers in File: (i) Bill of complaint; (2) bond for costs; (3) precipe for subpoena; (4) writ of subpoena and return; (5) affidavit of non-residence, motion for notice by publication; (6) affidavit of publication of notice; (7) demurrer of Melvin Dorr; (8) motion to overrule demurrer and for rule to answer; (9) answer of John Burbank; (10) clerk’s certificate of Melvin Dorr’s failure to answer; (11) stipulation as to date of a certain payment; (12) motion for reference to master; (13) master’s report of amount due; (14) draft of decree.
Chancery Case 92 of 1827.